Citation Nr: 0813715	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for seizure disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

The veteran had perfected an appeal for the issues of 
entitlement to service connection for a right thumb 
disability, skin impairment, residuals of a sprained left 
ankle, and heel spurs.  In a July 2007 rating decision, the 
RO awarded service connection for status post arthrodesis 
right thumb metacarpophalangeal joint, tinea versicolor, and 
pseudofolliculitis barbae.  Thus, the issues of service 
connection for a right thumb disability and skin impairment 
are no longer on appeal.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997); Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994).  At the veteran's personal hearing before the 
undersigned he withdrew his claims for service connection for 
residuals of a sprained left ankle and heel spurs.  Thus, 
these issues are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has a seizure disorder that began 
during his active military service.  The veteran was denied 
service connection for a seizure disorder by a December 2002 
rating decision.  He was provided notice and did not timely 
appeal.  The veteran submitted another claim for service 
connection for a seizure disorder that was received by VA in 
April 2004.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
This duty includes assisting the veteran in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

A letter written on behalf of the veteran to President George 
W. Bush, dated in May 2005, indicates that the veteran is 
receiving Social Security Administration (SSA) benefits for 
his "problems and injuries."  One of the "problems" 
discussed in this letter is the veteran's seizure disorder.  
The veteran's claims folder also contains a copy of an SSA 
disability report with the veteran's name listed as the 
disabled person and seizures indicated as one reason he could 
not work.  These records indicate that the veteran may be 
receiving SSA disability benefits.  Records associated with 
his SSA disability benefits application, including medical 
records and other evidence supporting the application, could 
be relevant here, but are not in the claims folder.  See 
Haynes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  The U.S. Court of Appeals for 
Veterans Claims has specifically stated that VA's duty to 
assist a veteran in claim development includes an obligation 
to obtain relevant SSA records.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-18 (1992).  On remand, relevant SSA records 
should be obtained.

Turning to another matter, while the veteran's service 
treatment records have been obtained the veteran's separation 
examination is not of record.  There is a statement signed by 
the veteran on February 18, 1983, in which he states that he 
does desire a separation medical examination.  At the 
veteran's personal hearing he did report filling out a report 
of medical history around the time of his separation from 
service which would indicate that he was potentially afforded 
a separation examination.  Another attempt should be made to 
obtain any separation examination conducted while the veteran 
was in service.  

It also appears that relevant VA treatment records have not 
been obtained.  At a June 2003 VA neurology appointment the 
veteran stated that he was first formally diagnosed with 
epilepsy in 1993 at the VA Medical Center (VAMC) in Atlanta, 
Georgia.  A treatment note later that month indicates that VA 
neurology was waiting on pending treatment records from 
Atlanta.  Treatment records from VAMC Atlanta from 1993 are 
not in the veteran's claims file.  On remand, these records 
should be obtained or it should be ascertained that they are 
unavailable.  

The Board notes that the provisions of 38 C.F.R. § 3.159(c) 
and (e) should be followed regarding the above records 
requests.  This includes VA making as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, and ending efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  If the AMC/RO is unable to obtain any of the 
above records, or after continued efforts to obtain any of 
the above records it is concluded that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, the veteran should be notified 
accordingly.  See 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the SSA 
any disability determinations for the 
veteran and all underlying records 
associated with the determinations.  All 
records/responses received should be 
associated with the claims file.  If these 
records are not found that should be so 
certified and the veteran notified in 
accordance with applicable laws concerning 
federal records.  

2.  The AMC/RO should obtain relevant 
outstanding treatment records from VAMC 
Atlanta from 1993.  All records/responses 
received should be associated with the 
claims file.  If these records are not 
found that should be so certified and the 
veteran notified in accordance with 
applicable laws concerning federal 
records.  

3.  The AMC/RO should make another attempt 
to obtain any separation examination 
afforded the veteran using the standard 
procedures.  All records/responses 
received should be associated with the 
claims file.  If these records are not 
found that should be so certified and the 
veteran notified in accordance with 
applicable laws concerning federal 
records.  

4.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If it is determined that additional 
examination is needed, it should be 
scheduled in according with applicable 
provisions.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



